Dissenting Opinion

Klein, P. J.,
I have always been deeply impressed by Justice, later Chief Justice Schaffer’s admonition in Nirdlinger’s Estate (No. 2), 327 Pa. 171, 173 (1937), that life tenants, who are usually the primary objects of testator’s bounty, should not be compelled to “starve” while the ultimate remainderman “feast;” My experience has convinced me that Justice Schaffer’s views have become increasingly important over the past 30 years. Too often the intention of the testator is frustated by inflationary changes in our economy which have greatly decreased the purchasing power of the dollar. In addition, the lower rates of income earned by many trust estates and the impact of newly created and unforseen taxes of Federal, State and local governments have resulted in drastically reduced standards of living for many income beneficiaries. As a result, I have tried to construe trust instruments in a manner which would give favored life tenants the maximum benefits possible. I would therefore like to agree with the views of my respected colleagues in the present case. I cannot, however, because of the clear and unequivocal language used by the testator.
Regardless of our personal views and any previous decisions made by us, we are firmly bound by the decisions of our Supreme Court. The testator, despite the very broad investment powers given by him to the trustees, specifically excluded from the investments they could make “the Capital Stocks of Corporations *337and obligations not accompanied with reasonable securities.” I am therefore of the opinion that the present case is squarely controlled by Jeffries Estate, 393 Pa. 523 (1958). See also: Kelsey Estate, 393 Pa. 513 (1958); and Brown Estate, 408 Pa. 214 (1962). Accordingly, I would, although regretfully, sustain the exceptions filed by the guardian and trustee ad litem.
Burke, J., joins in this dissent.